                                                                          Page 1 of 2

                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

BENJAMIN HINSON WARD,
    Plaintiff,

vs.                                              Case No.: 3:21cv325/LAC/EMT

OKALOOSA COUNTY JAIL, et al.,
     Defendants.
____________________________/

                                     ORDER

      The chief magistrate judge issued a Report and Recommendation on May 5,

2021 (ECF No. 11). Several attempts have been made to furnish a copy of the Report

and Recommendation to Plaintiff and to afford him an opportunity to file objections

pursuant to Title 28, United States Code, Section 636(b)(1). All mail has been

returned as undeliverable.

      Having considered the Report and Recommendation, I have determined the

Report and Recommendation should be adopted.

      Accordingly, it is ORDERED:

      1.     The chief magistrate judge’s Report and Recommendation (ECF No.

11) is adopted and incorporated by reference in this order.

      2.     Plaintiff’s “Requesting Federal Review of My Detention” (ECF No. 10)

is DENIED.
                                                                             Page 2 of 2

       3.     Plaintiff’s claims against Defendant Okaloosa County Jail are

DISMISSED WITH PREJUDICE for failure to state a claim upon which relief

can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b)(1).

       4.     Plaintiff’s claims against Defendants Burt and Cathy Ward are

DISMISSED WITH PREJUDICE as frivolous, pursuant to 28 U.S.C.

§§ 1915(e)(2)(B)(i), 1915A(b)(1).

       5.     The clerk of court is directed to enter judgment in accordance with this

order and close the case.

       DONE AND ORDERED this 8th day of July, 2021.




                                 s /L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:21cv325/LAC/EMT
